
	
		II
		112th CONGRESS
		1st Session
		S. 720
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2011
			Mr. Thune (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the CLASS program.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal the CLASS Entitlement
			 Act.
		2.Repeal of CLASS
			 program
			(a)RepealTitle XXXII of the Public Health Service
			 Act (42 U.S.C. 300ll et seq.; relating to the CLASS program) is
			 repealed.
			(b)Conforming
			 changes
				(1)Title VIII of the
			 Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119,
			 846–847) is repealed.
				(2)Section 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)) is amended—
					(A)by striking
			 paragraphs (81) and (82);
					(B)in paragraph (80),
			 by inserting and at the end; and
					(C)by redesignating
			 paragraph (83) as paragraph (81).
					(3)Paragraphs (2) and
			 (3) of section 6021(d) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396p
			 note) are amended to read as such paragraphs were in effect on the day before
			 the date of the enactment of section 8002(d) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148). Of the funds appropriated by
			 paragraph (3) of such section 6021(d), as amended by the Patient Protection and
			 Affordable Care Act, the unobligated balance is rescinded.
				
